— Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered December 18, 2006, convicting her of grand larceny in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid and unrestricted waiver of her right to appeal, as part of her plea agreement, precludes appellate review of her claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Hairston, 53 AD3d 669 [2008]; People v Gray, 51 AD3d 945 [2008]; People v Bonner, 50 AD3d 1049 [2008]; People v Morrow, 48 AD3d 704 [2008]). Rivera, J.E, Florio, Angiolillo, McCarthy and Chambers, JJ., concur.